DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 5/20/2020.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is unclear as to having some repeated limitations in claim 8, from which it depends. Claim 8 does have limitations of “generating” that seems to further limit the claim. However, it is unclear why the limitations “receiving”, “partitioning”, “generating” and “fusing” are repeated, rendering indefinite.  Does the “three-dimensional (3D) volume” received in claim 9 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT directed to a process, machine, manufacture or composition of matter. The claimed “computer program product” are non-structural per se, and the specification does not exclude the “computer program product” from being software (see paragraphs [0091, 0094]). Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter.  Dependent claims 15-20 are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0248747 to Tang et al. (hereafter, “Tang”).
With regard to claim 1 Tang discloses a system (paragraph [0039], Figures 2, 3, 8), comprising a processor (paragraph [0039]) to: receive a three-dimensional (3D) volume (CT image 210 for example in Fig. 2, OAR detection network 209, paragraphs [0038, 0040-0042]); partition the 3D volume into slices (second network, OAR segmentation, Fig. 8, paragraphs [0038, 0058-0064]); generate, via a two-dimensional (2D) neural network, slice features based on the slices (Figure 8, elements 820 to 826 to 843, paragraphs [0062-0063]); and generate, via a 3D predictor, a volume prediction based on the slice features (Fig. 8 element 850, predicted mask, paragraph [0063-0064]).
With regard to claim 2 Tang discloses wherein the 2D neural network comprises a slice predictor that generates a slice prediction used to calculate a 2D prediction loss at a training of the system (paragraph [0011], [0073-0080]).
With regard to claim 3 Tang discloses wherein the 2D neural network and the 3D predictor are jointly trained using a 2D prediction loss computed based on a slice prediction and a 3D prediction loss computed based on a volume prediction (paragraphs [0073-0080]).
With regard to claim 4 Tang discloses wherein the 2D neural network and the 3D predictor are jointly trained based on a total loss comprising a weighted sum of a 2D prediction loss and a 3D prediction loss (paragraphs [0048, 0056-0057, 0073-0080]).
With regard to claim 5 Tang discloses a merger to merge the slice features to generate the 3D feature volume (concatenation 223, Fig. 2, paragraphs [0054], Fig. 8, paragraphs [0060-0062], Fig. 10, paragraphs [0069-0071]).
With regard to claim 6 Tang discloses wherein the 3D predictor comprises a three-dimensional (3D) feature extractor to generate a three-dimensional (3D) feature map based on the slice features, and a volume predictor to generate a volume prediction based on the 3D feature map (Fig. 8 element 850, predicted mask, paragraph [0063-0064]).
With regard to claims 8 and 14, claims 8 and 14 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 8 and 14. Tang discloses a device and a computer system, paragraph [0039], fusing – merging in claim 14 – calculating and modifying steps as disclosed in claim 1 above and further detail as seen in Figures 2 and 8 and its respective sections in the description, annotated volume as shown in Table 1 on page 10, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claims 10 and 16 Tang discloses calculating, via the processor, a two-dimensional (2D) prediction loss based on a slice prediction generated, via the two-dimensional (2D) neural network, based on the slice features; generating, via the processor, a final loss based on the 3D prediction loss and the 2D prediction loss; and modifying, via the processor, the 2D neural network and the 3D neural network based on the final loss to produce an end-to-end trained hybrid neural network (Figures 2, 8, as discussed above in claims 1 and 8, paragraphs [0008, 0037-0038, etc.], Fig. 8 element 850, prediction, paragraph [0063-0064]).
With regard to claims 11 and 17 Tang discloses receiving, via the processor, a three-dimensional (3D) volume and generating, via a volume predictor of the end- to-end trained hybrid neural network, a volume prediction (paragraphs [0008, 0037-0038] ).
With regard to claims 12 and 18 Tang discloses the processor to calculate/generating a final loss based on a weighted sum of the 2D prediction loss and the 3D prediction loss (paragraphs [0073-0079]).
With regard to claim 19 Tang discloses concatenate the slice features to generate the 3D feature volume (concatenation 223, Fig. 2, paragraphs [0054], Fig. 8, paragraphs [0060-0062], Fig. 10, paragraphs [0069-0071]).
With regard to claim 20 Tang discloses wherein the annotated 3D volume comprises a 3D medical image containing an annotated object (Organ at Risk are disclosed by Tang throughout the reference. Paragraphs [0012, 0039, 0072, 0080] for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0248747 to Tang et al. (hereafter, “Tang”) in combination with US 2018/0211111 to Viswanathan.
With regard to claim 7, Tang teaches the system of claim 1. However, Tang does not expressly teach modifying the 2D neural network and the 3D neural network using semi-supervised training. Viswanathan teaches modifying the 2D neural network and the 3D neural network using semi-supervised training (paragraph [0074] where a network that has been trained using semi-supervised machine learning technique is disclosed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Tang’s reference to have semi-supervised training of Viswanathan’s reference. The suggestion/motivation for doing so would have been to identify an overhanging structure in an image.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Viswanathan’s with Tang to obtain the invention as specified in claim 7. 
With regard to claim 13, claim 13 is rejected same as claim 7 and the arguments similar to that presented above for claim 7 are equally applicable to claim 13, and all of the other limitations similar to claim 7 are not repeated herein, but incorporated by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669